Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-21-2005

USA v. Romero
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1506




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Romero" (2005). 2005 Decisions. Paper 1330.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1330


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 02-1506


                           UNITED STATES OF AMERICA

                                            v.

                            GARZON CORTES ROMERO,

                                              Appellant


       ON APPEAL FROM AN ORDER OF THE UNITED STATES DISTRICT
               COURT FOR THE DISTRICT OF NEW JERSEY

                              (Dist. Court No. 00-cr-00690)
                     District Court Judge: Joseph A. Greenaway, Jr.


                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 1, 2004

                                  (Filed: April 21, 2005)


               Before: ALITO, BARRY, and FUENTES, Circuit Judges


PER CURIAM

      The only issue in this appeal is whether the District Court erred in failing to grant

Romero a downward departure for substantial assistance where the Government did not

move for one. In the wake of the Supreme Court’s decision in United States v. Booker,
543 U.S. __, 125 S. Ct. 738 (2005), this Circuit has determined that sentencing issues are

best determined by the District Court in the first instance. Accordingly, we vacate the

sentence and remand for resentencing in accordance with Booker.




                                             2